

116 HR 3921 IH: Protecting Academic Integrity Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3921IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Perry introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require an institution of higher education to file a disclosure report with the Secretary of
			 Education whenever such institution receives a gift from or enters into a
			 contract with a foreign source, the value of which is $50,000 or more, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Academic Integrity Act of 2019. 2.Disclosure of foreign gifts (a)Value of giftsSection 117(a) of the Higher Education Act of 1965 (20 U.S.C. 1011f(a)) is amended by striking $250,000 and inserting $50,000.
 (b)Contents of reportSection 117(b) of the Higher Education Act of 1965 (20 U.S.C. 1011f(b)) is amended— (1)in paragraph (2), by inserting and, when available, the specific department, agency, office, or division of the foreign government responsible for the gift or contract before the period at the end;
 (2)in paragraph (3), by inserting and, when available, the specific department, agency, office, or division of the foreign government responsible for the gift or contract before the period at the end; and
 (3)by adding at the end the following:  (4)If available, the purpose or intention of a foreign gift or contract. If no purpose or intention is identified with respect to the gift or contract, the institution shall report the intended use of such gift or contract and the account or the department of such institution that will receive such gift or contract..
 (c)Additional disclosures for restricted and conditional giftsSection 117(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1011f(c)(2)) is amended by inserting and, when available, the specific department, agency, office, or division of the foreign government responsible for the gift or contract before the period at the end.
 (d)ApplicabilityThis section and the amendments made by this section shall take effect on the date that is 1 year after the date of the enactment of this Act.
			3.GAO study and report
 (a)StudyThe Comptroller General of the United States shall carry out a study on— (1)the extent to which institutions of higher education comply with—
 (A)the requirements of section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f); and (B)the regulations issued pursuant to such section;
 (2)in the case of institutions of higher education that fail to comply with such requirements, the reasons for the failure of such institutions of higher education to comply;
 (3)the extent to which institutions of higher education attempt to correct a failure to comply with such requirements; and
 (4)the Federal efforts to increase compliance with such requirements. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes the results of the study conducted under subsection (a).
			